In an action, inter alia, to recover damages for personal injuries, the defendant Keyspan Energy Corporation appeals from so much of an order of the Supreme Court, Kings County (Hinds-Radix, J.), dated May 26, 2006, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The defendant Keyspan Energy Corporation failed to meet its initial burden of establishing a prima facie case that neither it nor its contractor caused or created the alleged defective condition, mounds of tar around a manhole cover, that purportedly caused the plaintiffs accident (see Selby v City of New York, 34 AD3d 440 [2006]; Cucuzza v City of New York, 2 AD3d 389 [2003]; St. Clair v City of New York, 266 AD2d 277 [1999]). Accordingly, its motion for summary judgment was properly denied. Mastro, J.P, Dillon, Covello and Dickerson, JJ., concur.